Citation Nr: 0900130	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  93-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a laceration of the left knee with skin graft.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania. This rating 
decision, in pertinent part, granted service connection for 
residuals of laceration of the left knee with skin graft, 
evaluated as noncompensable, effective September 30, 1991.  

In April 1993, the veteran provided testimony at a hearing 
before a Veterans Law Judge at the Philadelphia RO.  A 
transcript of the hearing is of record.

In July 1997 the Board remanded the claim on appeal for 
further development.

In a May 1999 rating decision, the RO granted an increased 
initial evaluation of 10 percent for residuals of a 
laceration of the left knee with skin graft, effective 
September 30, 1991.  Despite the grant of this increased 
initial evaluation, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

In a June 2000 rating decision, the RO granted an earlier 
effective date of July 26, 1988 for the grant of service 
connection and the 10 percent evaluation for the veteran's 
service connected residuals of a laceration of the left knee 
with skin graft.

In June 2004, February 2007, and February 2008, the Board 
again remanded the claim on appeal for further development.  
It has been returned to the Board for further appellate 
action.

Upon VA examination in July 2004, the veteran reported that 
he was most concerned about his scar in the pretibial area as 
it was the most symptomatic of his left lower extremity 
scars.  The Board finds that this constitutes an informal 
claim for an increased rating for his service-connected scar 
in the left pretibial area, and the claim is therefore 
referred to the RO for the appropriate action.  38 C.F.R. § 
3.157(b)(1) (2008).


FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the veteran's 
residuals of a laceration of the left knee with skin graft 
included a scar that manifested pain and repeated ulceration; 
there was no limitation of motion of the left lower 
extremity.  

2.  For the period beginning August 30, 2002, the veteran's 
residuals of a laceration of the left knee with skin graft 
include a scar limiting motion of the knee with extension 
limited to 20 degrees; the deep left knee scar does not 
exceed an area of 144 square inches.  

3.  For the period beginning July 25, 2008, the veteran's 
residuals of a laceration of the left knee with skin graft 
include a scar that has resulted in numbness in the left knee 
region.


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the schedular 
criteria for a disability rating in excess of 10 percent for 
residuals of a laceration of the left knee with skin graft 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7806 (2001).

2.  For the period beginning August 30, 2002, the schedular 
criteria for a disability rating of 30 percent, but not 
higher, for residuals of a laceration of the left knee with 
skin graft have been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7806 (2008).

3.  The veteran's residuals of a laceration of the left knee 
with skin graft warrants a separate disability rating of 10 
percent, but not higher, for the period beginning July 25, 
2008, based on neurological impairment of the left lower 
extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA changed the rating criteria for skin disabilities during 
the course of this appeal.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  As the effective date for the 
initial assignment of a disability rating for the veteran's 
disability is July 26, 1988, the date his claim for service 
connection was received, the Board will consider both the 
former and current criteria for rating scars.     

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422 (2000). 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  The 10 percent evaluation is the maximum schedular 
rating contemplated under Diagnostic Code 7804.

A 10 percent disability evaluation is warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  

Scars may be evaluated on the basis of any associated 
limitation of function of the body part, which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

Diagnostic Code 7806 pertains to the evaluation of eczema.  
With slight, if any, exfoliation, exudation or itching, and 
if on a nonexposed surface or small area, a 10 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching and if involving an exposed surface or extensive 
area, a 10 percent evaluation is assigned.  A 30 percent 
evaluation is assigned where there is exudation or constant 
itching, extensive lesions, or marked disfigurement, and a 50 
percent evaluation is assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

The Board notes that the criteria for rating scars were again 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, 
because the veteran's claim was pending before October, 28, 
2008, his claim will only be evaluated under the rating 
criteria made effective from August 30, 2002.  See id.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2008).  

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

As noted above, service connection for residuals of a 
laceration of the left knee with skin graft was granted in 
the July 1992 rating decision on appeal.  A noncompensable 
evaluation was assigned, effective September 30, 1991.  An 
increased rating of 10 percent was granted in a May 1999 
decision, also effective September 30, 1991.  An earlier 
effective date for the grant of a 10 percent rating of July 
26, 1988, the date the veteran's separation from active duty 
service, was assigned in a June 2000 rating decision.  

Service treatment records show that the veteran was involved 
in a motorcycle accident in February 1986 and incurred, among 
other injuries, soft tissue lacerations of the left lower 
extremity.  He was treated with debridement of his 
lacerations and split-thickness skin grafts to the skin 
lesions of the left leg.  Upon examination by the San Diego 
Naval Hospital Medical Board in March 1987, he had soft 
tissue defects with healed skin grafts over the left tibial 
area measuring 5 x 4 centimeters (cm) and 12 x 5 cm.  The 
veteran was assigned limited duty for six months and 
diagnosed with healed left lower extremity soft tissue 
lacerations.  

Several months before his separation from active duty 
service, the veteran was examined by the San Diego Physical 
Evaluation Board in April 1988.  The Physical Evaluation 
Board again diagnosed healed left lower extremity soft tissue 
lacerations.

Records of outpatient treatment from the Wilkes-Barre VA 
Medical Center (VAMC) show that the veteran was evaluated for 
vocational rehabilitation in November and December 1991.  He 
complained of left knee pain and instability.  Inspection of 
the skin graft sites showed the scars were adhered to the 
bone with no significant movement in the left tibial area.  
Range of motion of the knees was normal and X-rays of the 
left leg were negative.  

The veteran was provided a VA examination in June 1992.  He 
complained of knee pain and was noted to wear a brace on his 
left knee.  

The veteran testified at an April 1993 hearing that he had 
two scars on his left leg; one on the tibia going down the 
shin and a second below his knee.  He testified that they 
limited motion of his leg, were often numb, and required that 
he wear a brace on his knee for stabilization.  He also 
stated that his scars bled easily and would become infected.  

An MRI performed at a private facility in May 1993 showed 
early degenerative osteoarthritis of the left knee with 
minimal effusion.  

In October 1994, the veteran was provided a second VA 
examination.  He was noted to have had a skin graft on the 
anterior aspect of the left leg measuring 4 x 6 cm.  He 
complained that the skin of his scars tore easily and was 
susceptible to infection.  

Several years later, in February 1999, the veteran underwent 
two VA examinations to determine the severity of his service-
connected scars.  At the first examination, he complained of 
pain in his left tibia and reported that it was easily 
injured due to the superficiality of the skin graft and poor 
irrigation of the area.  He also stated that his left knee 
occasionally gave out causing him to lose his balance.  Motor 
examination showed a slight decrease in decrement of pain and 
temperature in the area of the skin graft.  

At the veteran's second February 1999 VA examination, he 
reported that the skin of his scars broke down easily with 
minor trauma and had associated pain, numbness, and burning.  
None of the scars affected movement except for the scar on 
the left knee which was tight and had occasionally restricted 
movement of the knee.  Physical examination showed a scar on 
the left knee and measuring 2 x 1 in.  It was red and 
atrophic with considerable subcutaneous tissue loss extending 
3/4 in into the tissue.  It was also tender to the touch.  

The veteran was also provided a VA examination in April 1999.  
He reported intermittent redness in his left leg scars with 
no swelling or heat.  Examination of the left knee showed a 
scar measuring 3 x 1.5 cm that was well-healed, deeply 
tender, and adherent to the patellar tendon.  Range of motion 
of the left knee was measured to 130 degrees with pain at the 
endpoint.  McMurray's, Lachman's, and drawer tests were 
negative.  The examiner determined that examination of the 
left knee was within normal limits.  In an addendum, the 
April 1999 VA examiner noted that the veteran had two scars; 
one in front of the left knee described in the examination 
report and a second scar in the midshaft of the left leg over 
the skin of the tibia.  

Also in April 1999, one of the February 1999 VA examiners 
provided an addendum report with respect to the neurologic 
impairment from the veteran's scars.  In the report, the 
examiner noted that the veteran had mild weakness of 
extension of the knee.  Knee X-rays showed no pathology, and 
there was no neurologic impairment from the veteran's scarred 
tissue on the left tibia.  

Upon VA examination in July 2001, the veteran reported that 
his left shin was occasionally painful with a constantly 
tender scar.  Examination of the left lower extremity showed 
a scar overlying the left knee.  It was well-healed and was 
excruciatingly tender and adherent to the deeper structure.  
Active flexion of the left knee was to 140 degrees with no 
instability and no evidence of fatigability, lack of 
endurance, motor incoordination, or additional loss of 
movement on repeated use.  X-rays of the left femur were 
normal.  The diagnosis was multiple scars in the left lower 
extremity with a significantly painful, secondarily healed 
scar on the left shin.  

In July 2004, the veteran was provided an orthopedic and 
dermatologic examination.  Upon his orthopedic examination, 
he complained of numbness of his left knee scar and constant 
pain at the midportion of the left leg around his scar.  He 
also stated that his left knee would give out on average once 
a day.  He denied any dislocation or recurrent subluxation, 
and stated that his left knee did not manifest pain, 
weakness, stiffness, or swelling.  Examination of the left 
knee showed a 4 x 2 cm scar below the kneecap that was 
sensitive to touch.  Extension was to 0 degrees without pain 
and flexion was to 105 degrees with pain in the midportion of 
the left leg past 105 degrees.  There was no evidence of 
weakness, and a negative McMurray's test.  Strength in the 
left thigh was full.  X-rays of the left knee showed an 
irregular spur formation from the anterior tibial tuberosity 
with an additional ossicle.  The diagnosis was a well-healed 
scar on the anterior aspect of the left knee.  The examiner 
concluded that the veteran's scars did not result in his left 
lower leg giving way.  

Upon dermatological examination in July 2004, the veteran 
reported that he was most concerned about the scar in the 
left pretibial area.  He also complained of constant pain and 
numbness in his left leg scars.  His left knee scar was very 
irregular and measured 3 x 2 in.  The upper portion was red 
and the bottom portion was hypopigmented.  It was atrophic 
and depressed into the underlying tissue with half an inch of 
tissue loss. The examiner described the scar as deep.  It did 
appear to pull when the veteran flexed and extended his knee, 
although it did not prevent full movement, and was moderately 
disfiguring.  The veteran's scars occupied 15 percent of his 
total skin area and 0 percent of his exposed skin, though two 
of them would be visible if the veteran wore shorts.

The veteran underwent another VA examination in July 2007.  
He reported that his scars were susceptible to infection and 
breakdown of the skin that could take up to two months to 
heal.  His left knee scar manifested numbness and tingling, 
and his tibial scar elicited severe discomfort.  Physical 
examination of the left knee scar showed a left knee scar 
measuring 3 x 2 in that was red and hypopigmented.  The scar 
was atrophic and severely depressed into the surrounding 
tissue by half an inch.  There was no deep underlying 
induration, no breakdown of the skin, and no dysfunction from 
the scar.  The examiner described it as moderately 
disfiguring.  Range of motion of the veteran's left knee was 
also measured, and extension was to -20 degrees of full with 
flexion from 20 degrees to 65 degrees after repeated testing.  
McMurray's, drawer, and varus and valgus tests were negative.  
The examiner concluded that the scars occupied 0 percent of 
the veteran's exposed skin and 15 percent of his total skin.  

The veteran's most recent VA examinations were conducted in 
July 2008.  Upon neurological examination, he reported a 
constant numbing sensation in his interior left knee and 
stated that he did not currently undergo any treatment for a 
neurologic condition.  There was no muscle atrophy or 
weakness in the left lower extremity.  Physical examination 
showed intact sensory sensation in the left lower extremity 
and 4/5 motor strength.  The diagnosis was moderate 
peripheral neuropathy of the left knee region manifested as 
paresthesias and numbness most likely related to residuals of 
a left knee laceration trauma with skin graft.  The examiner 
found that the veteran experienced disruption of the tissues 
due to trauma and surgery.  There was no clinical evidence of 
any neurological abnormality causing complete or partial 
paralysis, neuralgia, or neuritis associated with the 
veteran's residuals of a left knee laceration with skin 
graft.  

Also in July 2008, the veteran was provided a VA joint 
examination.  He complained of a mild numbing ache in his 
left knee, as well as pain and buckling when walking over 
uneven surfaces.  He denied flare-ups resulting in 
incapacitation, as well as episodes of dislocation and 
subluxation.  The effect of his disability on his functional 
impairment was described as moderate to severe.  Examination 
of the left knee showed no painful motion, no instability, 
and some weakness.  Range of motion was measured to -20 
degrees of full extension with flexion from 20 degrees to 65 
degrees after repeated use.  Varus motion, valgus motion, 
drawer test, and McMurray's test were all negative.  There 
was no evidence of additional motion limited by pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  The diagnoses were residuals of a 
laceration from trauma of the left knee with skin graft and 
decreased range of motion of the left knee most likely the 
result of residuals from trauma of the left knee due to rigid 
scar tissue.  



Period Prior to August 30, 2002

As a preliminary matter, the Board notes that while the 
veteran is service-connected for three scars on his left 
lower extremity, the only issue currently on appeal is an 
increased rating for his left knee scar.  As noted above, a 
claim for entitlement to an increased rating for his left 
pretibial scar has been referred to the RO for the 
appropriate action.  Therefore, the Board will limit its 
decision to consideration of the veteran's service-connected 
left knee scar.  

The veteran is currently assigned a 10 percent disability 
rating for his service-connected left knee scar for the 
period prior to August 30, 2002.  As noted above, a new 
regulation applies, if at all, only to the period beginning 
with the effective date of regulation.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  Therefore, the revised 
criteria for rating scars are not applicable to the period 
prior to their effective date of August 30, 2002.  

After review of the medical evidence of record, the Board 
finds that an increased rating is not warranted under the 
former criteria for rating scars.  Under the former rating 
criteria, a 10 percent evaluation is the maximum rating under 
Diagnostic Codes 7803 and 7804.  While Diagnostic Code 7805 
allows for the rating of scars based on limitation of motion, 
the evidence does not establish that the veteran experienced 
limited motion of the left knee due to his service-connected 
scar prior to August 30, 2002.  The veteran testified at his 
April 1993 hearing that his scar caused limited motion in his 
left leg, but physical examination of the left knee 
consistently showed normal range of motion throughout the 
period prior to August 30, 2002.  In addition, the April 1999 
VA examiner concluded in an addendum report that the 
veteran's skin graft scars had no relation to any left knee 
disability as there was no evidence of limited motion or 
instability.  Therefore, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 7805.  

The Board also finds that an increased rating is not 
warranted under Diagnostic Code 7806 pertaining to eczema for 
the period prior to August 30, 2002.  While the veteran has 
described some symptoms of his left knee scar that correlate 
to the rating criteria for eczema, such as breaking down of 
the surface of the skin, the evidence does not establish that 
his scar manifested symptoms that more nearly approximated 
exudation, constant itching, extensive lesions, or marked 
disfigurement as required for a 30 percent evaluation under 
Diagnostic Code 7806.  Therefore, rating the veteran's left 
knee scar by analogy to eczema is not appropriate. 

The veteran has also alleged that his left knee scar resulted 
in neurological impairment to his knee for the period prior 
to August 30, 2002.  He testified in April 1993 that his 
scars was often numb, and he reported experiencing numbness 
and tingling in his left knee scar to several VA examiners.  
However, both the February 1999 and April 1999 examiners 
determined that there was no neurological impairment 
resulting from the veteran's residual scars.  As the 
objective medical evidence does not establish that the 
veteran has experienced neurological impairment of the left 
lower extremity from his left knee scar for the period prior 
to August 30, 2002, a separate rating for such impairment is 
not warranted. 

The Board has considered whether there is any other basis for 
granting an increased rating for the period prior to August 
30, 2002, but has found none.  In particular, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  


Period Beginning August 30, 2002

For the period beginning August 30, 2002, the Board finds 
that the medical evidence of record establishes that an 
increased rating of 30 percent is warranted for the veteran's 
service-connected left knee scar under Diagnostic Code 7805 
for limitation of motion.  The July 2008 examiner noted that 
the veteran had range of motion of the left knee to negative 
20 degrees of full extension and flexion from 20 degrees to 
65 degrees.  This limited motion was attributed to the 
veteran's rigid scar tissue resulting from his left knee 
laceration.  Range of motion was also limited at the July 
2004 VA examination due to the veteran's left knee scar.  
Therefore, in accordance with Diagnostic Code 5261, 
pertaining to limitation of extension of the knee, the 
veteran's left knee scar most nearly approximate a 30 percent 
rating under Diagnostic Codes 5261 and 7805 (2008).  

A rating in excess of 30 percent is not warranted as the 
veteran's extension of the knee is not limited to 30 degrees 
as required for a 40 percent evaluation under Diagnostic Code 
5261, nor has the veteran manifested compensable limitation 
of flexion under Diagnostic Code 5260.  

A rating in excess of 30 percent is also not warranted under 
Diagnostic Code 7801.  Although the veteran's left knee scar 
was characterized as deep by the July 2004 VA examiner, it 
clearly does not exceed an area of 144 square inches.  In 
addition, an increased rating is not warranted under 
Diagnostic Code 7806 pertaining to dermatitis or eczema, as 
the veteran's predominant disability is clearly the 
limitation of motion and tissue damage caused by his scar 
rather than the total topical area of the skin involved.  

While a rating in excess of 30 percent is not warranted for 
the symptoms manifested by the veteran's scar, the Board 
finds that a separate rating of 10 percent is warranted for 
neurological impairment to the left lower extremity from July 
25, 2008.  At his July 2008 VA examination, the veteran was 
diagnosed with peripheral neuropathy manifested by numbness 
related to residuals of his skin graft of the left leg.  The 
Board notes that since the neurological impairment of the 
left lower extremity is separate and distinct from the 
criteria used to evaluate the veteran's scar, a separate 
rating for the neurological component of the disability is 
allowed under the criteria.  See 38 C.F.R. § 4.14; Esteban, 6 
Vet. App. at 259, 262.  

The evidence establishes the presence of mild peripheral 
neuropathy of the left lower extremity due to the veteran's 
residual left knee scar dating from the VA examination on 
July 25, 2008.  While the veteran has complained of numbness 
and tingling of his left lower extremity throughout the 
claims period, there was no objective evidence of any 
neurological abnormality until the July 2008 neurological VA 
examination and the diagnosis of peripheral neuropathy.  
Additionally, while the veteran was diagnosed with moderate 
peripheral neuropathy by the July 2008 VA examiner, sensation 
was noted to be intact upon examination.  Furthermore, when 
neurologic involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.  38 C.F.R. 
§§ 4.120, 4.124a (2008).  As the veteran's neurological 
impairment is limited to some numbness of his left knee,
the Board concludes that a separate 10 percent rating is 
warranted for mild neurological impairment of the left lower 
extremity under Diagnostic Code 8520 from July 25, 2008. 


Other Considerations

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran is already 
in receipt of a total disability rating based on 
unemployability that was assigned in an October 2001 rating 
decision, effective February 26, 2000.  Moreover, there is no 
indication of repeated hospitalization or marked interference 
with employment due to service-connected residuals of left 
knee lacerations during the pendency of this appeal.  As 
such, referral of this case for extra-schedular consideration 
is not in order.


ORDER

The veteran's residuals of a laceration of the left knee with 
skin graft warrants a 10 percent rating for the period prior 
to August 30, 2002, a 30 percent rating for the period 
beginning August 30, 2002, and a separate rating of 10 
percent for neurological impairment of the left lower 
extremity for the period beginning July 25 2008; to that 
extent the claim is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


